Citation Nr: 0802127	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-34 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUES

1.  Entitlement to an increased evaluation in excess of 40 
percent for the service-connected chronic mechanical low back 
disability.  

2.  Entitlement to an initial rating in excess of 10 percent 
for radiating pain of the right lower extremity associated 
with service-connected low back disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1998 
to October 2000.  

The matter of an increased rating for the service-connected 
chronic mechanical low back disability comes before the Board 
of Veterans' Appeals (Board) on appeal from a February 2005 
RO rating decision.  

In an August 22, 2005, Decision Review Officer (DRO) decision 
the RO granted a separate evaluation of 10 percent for 
radiating pain of the right lower extremity associated with 
service-connected low back disability.  

The RO also issued a Statement of the Case (SOC) on August 
22, 2005, for the issues of increased ratings for the 
service-connected chronic mechanical low back disability and 
for the radiating pain of the right lower extremity.  The 
veteran then filed a VA-9 Form, Substantive Appeal, for all 
issues listed on the SOC, and the Board accordingly finds 
that to be a Notice of Disagreement for the issue of the 
separate evaluation for radiating pain of the right lower 
extremity. 

The issue of a higher initial separate evaluation for the 
service-connected  radiating pain of the right lower 
extremity is addressed in the REMAND portion of this document 
and is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will advise the veteran 
when further action on his part is required.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The service-connected chronic mechanical low back 
disability is not shown to be manifested by unfavorable 
ankylosis of the thoracolumbar spine or incapacitating 
episodes having a total duration of more than 6 weeks.  



CONCLUSION OF LAW

The criteria for the assignment of an increased rating in 
excess of 40 percent for the service-connected chronic 
mechanical low back disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a including 
Diagnostic Code 5237, 5243.  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In September 2004, prior to the rating decision on appeal, 
the RO sent the veteran a letter advising him that in order 
to support a claim for higher evaluation for a service-
connected disability, the evidence must show that the 
disability had become worse; the veteran had an opportunity 
to respond prior to the issuance of the February 2005 rating 
decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the September 2004 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The September 2004 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  The 
letter also advised the veteran that VA must make reasonable 
efforts to help the veteran get relevant records not held by 
any Federal agency, including State or local governments, 
private doctors and hospitals, or current or former 
employers. 

A March 2006 letter stated that if you have any information 
or evidence that you have not previously told us about or 
given, to us, and that information or evidence concerns the 
level of your disability or when it began please tell us or 
give us the evidence now.   

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the August 2005 SOC, which 
suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in March 2006.  Further, the Board's decision herein 
denies the claim for increased initial rating, so no 
effective date is being assigned.  There is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess as regards a claim for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran had VA medical examinations in October 2003 and 
January 2005. 

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for an increased 
rating for the service-connected disability of chronic 
mechanical low back disability.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  

The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

The veteran asserts that his service-connected chronic 
mechanical low back disability has increased in severity 
beyond his current 40 percent rating.  

The veteran currently is rated under Diagnostic Code 5237.  
Under the General Rating Formula for Diseases and Injuries of 
the Spine, effective on September 26, 2003, with or without 
symptoms such as pain, stiffness or aching in the area of the 
spine affected by residuals of injury or disease, Diagnostic 
Code 5237 will apply.  Under Diagnostic Code 5237:  

A 40 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is assigned for unfavorable ankylosis 
of the entire thoracolumbar spine.  

A 100 percent evaluation is assigned for unfavorable 
ankylosis of the entire spine.  

There are several notes set out after the diagnostic 
criteria, to include the following.  Note (1) provides that 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  

Note (2) provides that for purposes of VA compensation, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right 
lateroflexion is 0 to 30 degrees, and left and right lateral 
rotation is 0 to 30 degrees.  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateroflexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is to 140 degrees.  

Note (3) provides that in exceptional cases, an examiner may 
state that, because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in the regulation.  

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

A June 2001 private MRI study revealed central hernation at 
L3-4 and L4-5 creating central spinal stenosis.  A right 
paracentral herniation was present at L5-S1.  

A June 2002 private physician report stated that he saw the 
veteran after a May 2002 automobile accident, the Board notes 
that this was an intervening accident.  He stated that the 
veteran's flexion and extension were limited.  

At the veteran's October 2003 VA examination it was noted 
that he had somewhat stiff posture.  The veteran's forward 
flexion was to 40 degrees with pain over 35 degrees; 
extension was to 20 degrees with pain over 15 degrees, and 
bilateral lateral flexion and rotation were to 45 degrees 
with pain at the end.  The examiner noted that the veteran 
was additionally limited by pain and lack of endurance.  
There was also tenderness bilaterally at the cervical and 
lumbo-sacral paraspinals.  

The veteran's MRI studies showed degenerative disc disease 
and degenerative joint disease from L3-4 through L5-S1.  

The veteran had a VA examination in January 2005 where the 
examiner stated the flare-ups were all variable and were 
precipitated by being in bed, by ambulation, and after 
prolonged periods of standing.  It was noted that the 
veteran's current employment required heavy lifting which 
aggravated the pain; however, he wore a lumbar sacral corset 
at work. 

The veteran's forward flexion was from 0 to 45 degrees with 
pain greater then 40 degrees, extension was from 0 to 20 
degrees with pain at 20 degrees, left and right lateral 
flexion was with normal limits bilaterally but pain 
bilaterally at the end, and left and right lateral rotation 
within normal limits, bilaterally, with  pain at the end.  
There was a spasm at the right lumbar sacral area with 
flexion to 40 7edegrees and tenderness at the thoracolumbar 
paraspinals, bilaterally.  

The VA examiner diagnosed the veteran with degenerative disc 
disease and degenerative joint disease at L-3-L-4 through L-5 
- S-1.  

The veteran submitted a February 2005 report that the veteran 
was injured in a work accident in February 2005.  The 
veteran's range of motion of the lumbar spine was full, and 
there was no paravertebral muscle spasm or abnormal lordosis, 
kyphosis, or scoliosis.  The veteran's ambulation was normal, 
and there were no neurological deficits in the back or lower 
extremities.  

After careful review of the record, the Board finds that the 
service-connected chronic mechanical low back disability is 
not shown to warrant a rating higher than the current 40 
percent.  At no time has the veteran been shown to have 
unfavorable ankylosis of the thoracoulmbar spine.  

The Board notes that the service-connected chronic mechanical 
low back disability could not be favorably rated under the 
new, revised criteria for intervertebral disc syndrome 
(IVDS), under Diagnostic Code 5243.  

Under Diagnostic Code 5243, incapacitating episodes are rated 
according to duration and a rating of 40 percent requires 
incapacitating episodes having a total duration of 4 to 6 
weeks during the previous 12 months, while a rating of 60 
percent requires incapacitating episodes having a total 
duration of more than 6 weeks.  

In this case, the veteran has neither reported nor has his VA 
treatment reports, VA examinations, or his private physician 
reports revealed episodes that included bed rest as 
prescribed by a physician or any other incapacitating 
episodes.  Therefore, a higher rating cannot be assigned 
under these criteria.  

The Board notes that VA must consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of range of motion.  DeLuca, supra.  
Functional loss due to pain or weakness must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  See 38 C.F.R. § 4.40.  

Neither the veteran's VA examination nor his VA treatment 
reports or his private physician reports note any additional 
limitation of function due to pain, fatigue, weakness, or 
lack of endurance.  

The Board accordingly finds that the 40 percent rating 
adequately compensates the veteran for the symptoms, 
including limitation of motion, pain and weakness.  Thus, the 
claim for a rating higher than 40 percent for the service-
connected chronic mechanical low back disability must be 
denied.  





ORDER

An increased rating in excess of 40 percent for the service-
connected chronic mechanical low back disability is denied.  



REMAND

In an August 22, 2005, DRO decision, the RO assigned a 
separate evaluation of 10 percent for radiating pain of the 
right lower extremity as associated with service-connected 
low back disability.  

The RO also issued an SOC on August 22, 2005, for the issues 
of an increased rating for the chronic mechanical low back 
disability and for the radiating pain of the right lower 
extremity.  

The veteran then filed a VA-9 Form, Substantive Appeal, for 
all issues listed on the SOC and the Board accordingly finds 
that to be a Notice of Disagreement for the issue of the 
separate evaluation for radiating pain of the right lower 
extremity.  

In order to comply with due process requirements, a remand is 
in order for the RO to prepare an SOC on the issue of a 
higher initial evaluation for the service-connected radiating 
pain of the right lower extremity.  Manlincon v. West, 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  

Thereafter, the RO should return the claims to the Board only 
if the veteran perfects his appeal in a timely manner.  See 
Smallwood v. Brown,  10 Vet. App. 93, 97 (1997); see also In 
re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a notice of 
disagreement, a statement of the case, and a substantive 
appeal the Board is not required, and in fact has no 
authority, to decide the claim).  

Accordingly, the additional matter is REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO must take the appropriate 
steps to issue the veteran an SOC 
addressing the issue of separate 
evaluation of 10 percent for the service-
connected radiating pain of the right 
lower extremity.  This issuance must 
include all relevant laws and 
regulations, and a complete description 
of the veteran's rights and 
responsibilities in perfecting an appeal 
in this matter.  

2.  Thereafter, only if the veteran 
files a timely Substantive Appeal on 
this issue, the RO should undertake all 
indicated development and adjudicate 
the pending claim in light of the 
entire evidentiary record.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  No action is 
required of the veteran until he is notified.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


